Title: Thomas Jefferson to James Fishback (Draft), 27 September 1809
From: Jefferson, Thomas
To: Fishback, James


            Sir Monticello Sep. 09.
            Your favor of June 5. came to hand in due time, & I have to acknolege my gratification at the friendly sentiments it expresses towards myself. we have been thrown into times of a peculiar character, & to work our way through them has required services & sacrifices from our countrymen generally; &, to their great honor, these have been generally exhibited by every one in his sphere, & according to the opportunities afforded. with them I have been a fellow-labourer, endeavoring to do faithfully the part allotted to me, as they did theirs. it is a subject of mutual congratulation that, in a state of things such as the world had never before seen, we have gotten on so far well: and my confidence in our present helmsman high functionaries, & in my countrymen generally, leaves me without much fear for the future.
            I thank you for the pamphlet you were so kind as to send me. at an earlier period of life I pursued enquiries of that kind with industry & care. reading, reflection & time have convinced me it is better to be quiet myself, & let others be quiet on these speculations. every religion consists of moral precepts, & of dogmas. in the first they all agree. all forbid us to murder, steal, plunder, bear false witness Etc. and these are the articles necessary for the preservation of order, justice, & happiness in society. in their particular dogmas all differ; no two professing the same. these respect vestments, ceremonies, physical opinions, & metaphysical speculations, totally unconnected with morality, & unimportant to the legitimate objects of society. yet these are the questions on which have hung the bitter schisms of Nazarenes, Socinians, Arians, Athanasians in former times, & now of Trinitarians, Unitarians, Catholics, Lutherans, Calvinists, Methodists, Baptists, Quakers Etc. among the Mahometans we are told that thousands fell victims to the dispute whether the first or second toe of Mahomet was longest; & what blood, how many human lives have the words ‘this do in remembrance of me’ cost the Christian world!  we all agree in the obligations of the moral precepts of Jesus: but we schismatize & lose ourselves in subtleties about his nature, his conception maculate or immaculate, whether he was a god or not a god, whether his votaries are to be initiated by simple aspersion, by immersion, or without water; whether his priests must be robed in white, in black, or not robed at all; whether we are to use our own reason, or the reason of others, in the opinions we form, or as to the evidence we are to believe. it is on questions of this, & still less importance, that such oceans of human blood have been spilt, & the whole regions of the earth have been desolated by wars & persecutions, in which human ingenuity has been exhausted in inventing new tortures for their brethren. it is time then to become sensible how insoluble these questions are by minds like ours, how unimportant, & how mischievous; & to consign them to the sleep of death, never to be awakened from it. the varieties in the structure & action of the human mind, as in those of the body, are the work of our creator, against which it cannot be a religious duty to erect the standard of uniformity. the practice of morality being necessary for the well being of society, he has taken care to impress it’s precepts so indelibly on our hearts, that they shall not be effaced by the whimsies of our brain. hence we see good men in all religions, and as many in one as another. I decline it is then a matter of principle with me to avoid disturbing the tranquility of others by the expression of any opinion on the unimportant points innocent questions on which we schismatize, & think it enough to hold fast to those moral precepts which are of the essence of Christianity, & of all other religions. no where are these to be found in greater purity than in the discourses of the great reformer of religion whom we follow.
            I have been led into these reflections by your invitation to make observations on the subject of your pamphlet, as you have treated it. the only one I permit myself is on the candor, the moderation & the ingenuity with which you appear to have sought truth. this is of good example, & worthy of imitation much commendation. if all the writers & preachers on religious questions had been of the same temper, the history of the world would have been of much more pleasing aspect.
            I thank you for the kindness towards myself which breathes through your letter. the first of all our consolations is that of having faithfully fulfilled our duties. the next, the approbation & good will of those who have witnessed it: and I pray you to accept my best wishes for your happiness & the assurances of my respect.
            
              Th:
              Jefferson
          